Name: Commission Regulation (EC) NoÃ 1721/2005 of 20 October 2005 amending Regulation (EC) NoÃ 312/2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) NoÃ 1476/95 and (EC) NoÃ 1291/2000
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  processed agricultural produce;  international trade;  Africa
 Date Published: nan

 21.10.2005 EN Official Journal of the European Union L 276/3 COMMISSION REGULATION (EC) No 1721/2005 of 20 October 2005 amending Regulation (EC) No 312/2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) No 1476/95 and (EC) No 1291/2000 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Decision 2005/720/EC of 20 September 2005 on the conclusion of a Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (1), Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (2), Whereas: (1) Article 3(1) of Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part (3), opens a tariff quota at a zero rate of duty for imports of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the Community. (2) To take account of the accession to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, Article 3(1) of the Protocol approved by Decision 2005/720/EC provided for an annual quantity of 700 tonnes to be added to that quota as from 1 May 2004. (3) Article 9 of the Protocol approved by Decision 2005/720/EC lays down a distinct method for increasing the tariff quota for 2004, calculated as a prorata of the basic volumes. (4) In the light of the experience acquired in managing import tariff quotas using a system of import licences, notifications by Member States to the Commission should be modernised. (5) Commission Regulation (EC) No 312/2001 (4) should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 312/2001 is hereby amended as follows: 1. Article 1(1) is replaced by the following: 1. From 1 January each year, the quota of 56 700 tonnes of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90 wholly obtained in Tunisia and transported direct from that country to the Community, which is provided for in Article 3 of Protocol 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, may be imported at a zero rate of duty. The import licences shall be issued up to the quota limit laid down for each year. 2. The following Article 1a is inserted: Article 1a The tariff quota provided for 2005 shall be increased by the amount of 467 tonnes calculated for 2004 under Article 9 of the Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. 3. The following subparagraph is added to Article 4(3): The notifications referred to in the first subparagraph shall be sent electronically, using the form made available to Member States by the Commission. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 278, 21.10.2005, p. 1. (2) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Commission Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97). (3) OJ L 97, 30.3.1998, p. 2. (4) OJ L 46, 16.2.2001, p. 3. Regulation as amended by Regulation (EC) No 406/2004 (OJ L 67, 5.3.2004, p. 10).